DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 01/19/2022, in which claims 13-25 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 11297330 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined below.

Instant - 17579108
Patent – US 11297330 B2
Claim 13 - A method of decoding a video signal, comprising: generating a first merge candidate list of a current block based on spatial candidates and a temporal candidate of the current block, the spatial candidates preceding the temporal candidate in the first merge candidate list; 
Claim 1 -  A method of processing a video signal by an apparatus based on an inter prediction, the method comprising: constructing a first merge candidate list of a current block based on a plurality of merge candidates including spatial merge candidates and a temporal merge candidate of the current block, the spatial merge candidates preceding the temporal merge candidate in the first merge candidate list; 
generating a second merge candidate list by adding to the first merge candidate list a history-based candidate including motion information for a block decoded prior to the current block; 
constructing a second merge candidate list by adding a history-based merge candidate indicating motion information of a block coded prior to the current block to the first merge candidate list, 
parsing a merge index indicating a merge candidate applied to the current block within the second merge candidate list; 

 
generating a prediction block of the current block based on motion information of the merge candidate indicated by the merge index; and generating a reconstructed block of the current block based on the prediction block,

wherein the generating of the second merge candidate list includes: checking motion information of the history-based candidate with motion information of only a partial of the spatial candidates included in the first merge candidate list; and
the constructing of the second merge candidate list includes checking motion information of the history-based merge candidate with motion information of partial of the plurality of the merge candidates that is a first number of merge candidates of the first merge candidate list in which only a partial of the plurality of the spatial merge candidates in the first merge candidate list is checked, and
adding the history-based candidate only when the checking indicates that the history- based candidate has motion information that does not overlap with the motion information of the partial of the spatial candidates included in the first merge candidate list.
adding the history-based merge candidate only when the checking indicates that the history-based merge candidate has motion information that does not overlap with the motion information of only the partial of the plurality of spatial merge candidates in the first merge candidate list; 

obtaining a merge index indicating a merge candidate applied to the current block within the second merge candidate list; and 

generating a prediction block of the current block based on motion information of a merge candidate indicated by the merge index.


Although the conflicting claims are not identical, they are not patentably distinct from each other, because claim 13 of the instant application differs from claim 1 of US 11297330 B2 in that the instant application recite (1) “parsing a merge index indicating a merge candidate applied to the current block within the second merge candidate list”, (2) “generating a prediction block of the current block based on motion information of the merge candidate indicated by the merge index; and generating a reconstructed block of the current block based on the prediction block” which appears in the claim in an earlier order than the equivalent limitations (a) “obtaining a merge index indicating a merge candidate applied to the current block within the second merge candidate list”, (b) “generating a prediction block of the current block based on motion information of a merge candidate indicated by the merge index” of claim 1 of US 11297330 B2. However, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to recognize the such difference in order does not effectively change the scope of the claim and the two claims are in fact equivalent to each other.

Claim 14 recites addition limitation “the partial of the spatial candidates is a first number of the spatial candidates included in the first merge candidate list” which is equivalent to limitation “… checking … motion information of partial of the plurality of the merge candidates that is a first number of merge candidates of the first merge candidate list …” of claim 1 of US 11297330 B2.

Claims 15-18 of the Instant Application are further equivalent to claims 2-5 of US 11297330 B2 as outlined below

Instant - 
Patent – US 11297330 B2
Claim 15 - wherein the history-based candidate is derived from a pre-defined number of candidates within a history-based buffer storing the history-based candidates.
Claim 2 -  wherein the history-based merge candidate is derived from a pre-defined number of candidates within a history-based buffer storing the history-based merge candidates.
Claim 16 - wherein the generating of the second merge candidate list further comprises adding a history-based spatial temporal candidate, and wherein the history-based spatial temporal candidate is derived using two history- based candidates and the temporal candidate.
Claim 3 - the constructing of the second merge candidate list further comprises adding a history-based spatial temporal merge candidate, and wherein the history-based spatial temporal candidate is derived using the two history-based merge candidates and the temporal merge candidate. 
Claim 17 - wherein a motion vector of the history-based spatial temporal candidate is derived as an average value of a motion vector of the temporal candidate and an average value of motion vectors of the two history-based candidates.

 Claim 4 - wherein a motion vector of the history-based spatial temporal candidate is derived as an average value of motion vectors of the two history-based merge candidates and an average value of motion vectors of temporal merge candidates.

Claim 18 - wherein the generating of the second merge candidate list further comprises: determining whether to add the history-based candidate to the first merge candidate list while starting from a last history-based candidate added last to a history-based merge candidate list among a plurality of history-based candidates included in the history-based merge candidate list.
Claim 5 - wherein the constructing of the second merge candidate list further comprises: determining whether to add the history-based merge candidate to the first merge candidate list, starting from a last history-based merge candidate added last to a history-based merge candidate list among history-based merge candidates included in the history-based merge candidate list.


Claims 19-24 are directed to a method of encoding a video signal, comprising a sequence of processing steps that are in reverse order/symmetric manner with the steps corresponding to the same as claimed in claims 13-18, and are non-patentable for the same reason as previously indicated.

Claims 25 is directed to a transmission method, comprising a sequence of processing steps corresponding to the same as claimed in claim 13, and is non-patentable for the same reason as previously indicated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 18-21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US Pub. 20200059658 A1) in view of Zhang (US Pub. 20200366923 A1, supported by PCT/CN2018/ 105193).

Regarding claim 13, Chien discloses a method of decoding a video signal, comprising (Chien; Fig. 1, 7, 8. Para. [0148, 183] (62/764851, Fig. 1, 6, 9). A video coding system is used to encode/decode video data.): 
generating a first merge candidate list of a current block based on spatial candidates and a temporal candidate of the current block (Chien; Para. [0072] (62/764851, Para. [0070]). A first merge list is generated for a current block using spatial and temporal merge candidates), the spatial candidates preceding the temporal candidate in the first merge candidate list (Chien; Para. [0087]. Temporal candidates are added after spatial candidates.); 
generating a second merge candidate list by adding to the first merge candidate list a history-based candidate including motion information for a block decoded prior to the current block (Chien; Para. [0074-75, 95-97] (62/764851, Para. [0073-77]). A second merge list is generated for a current block by adding HMVP information for previously coded blocks to a first merge list.); 
parsing a merge index indicating a merge candidate applied to the current block within the second merge candidate list (Chien; Para. [0084] ] (62/764851, Para. [00762-64]). A merge index indicating a merge candidate for a merge list, e.g. a first list and/or a second list, is obtained for a current block.); 
generating a prediction block of the current block based on motion information of the merge candidate indicated by the merge index (Chien; Para. [0084] ] (62/764851, Para. [00762-64]). Inter-prediction is performed that a prediction block is generated for a current block using motion information of a merge candidate associated with a merge index.); and 
generating a reconstructed block of the current block based on the prediction block (Chien; Para. [0079]. A reconstructed block for a current block is generated in accordance with a prediction block.), 
wherein the generating of the second merge candidate list includes: checking motion information of the history-based candidate with motion information of the spatial candidates included in the first merge candidate list (Chien; Para. [0095-97], (62/764851; Para. [0073-77]). HMVP is added to a first merge candidate list (AMVP or TMVP), and with pruning, one candidate is compared with the others in the current list to avoid identical candidates such that a HMVP candidate is inserted only for the candidate not having overlapping motion information with the other merge candidate in a first merge list, wherein the other merge candidates in a first merge list include at least one or more specific spatial merge candidates and temporal merge candidates.); and 
adding the history-based candidate only when the checking indicates that the history- based candidate has motion information that does not overlap with the motion information of the spatial candidates included in the first merge candidate list (Chien; Para. [0095-97], (62/764851; Para. [0073-77]). HMVP is added to a first merge candidate list (AMVP or TMVP), and with pruning, one candidate is compared with the others in the current list to avoid identical candidates such that a HMVP candidate is inserted only for the candidate not having overlapping motion information with the other merge candidate in a first merge list, wherein the other merge candidates in a first merge list include at least one or more specific spatial merge candidates and temporal merge candidates.).
But Chien does not specifically disclose wherein the generating of the second merge candidate list includes: checking motion information of the history-based candidate with motion information of only a partial of the spatial candidates included in the first merge candidate list; and adding the history-based candidate only when the checking indicates that the history- based candidate has motion information that does not overlap with the motion information of the partial of the spatial candidates included in the first merge candidate list.
However, Zhang teaches wherein the generating of the second merge candidate list includes: checking motion information of the history-based candidate with motion information of only a partial of the spatial candidates included in the first merge candidate list (Zhang; Para. [0270-272], [0243]. A new motion candidate is pruned to partial of available merge candidates in a first merge candidate list, wherein motion information of merge candidate is checked with motion information of some of a plurality of spatial candidates in the first list.); and 
adding the history-based candidate only when the checking indicates that the history- based candidate has motion information that does not overlap with the motion information of the partial of the spatial candidates included in the first merge candidate list (Zhang; Para. [0270-272], [0243]. A new motion candidate is pruned to partial of available merge candidates in a first merge candidate list, wherein merge candidate is added only when motion information of merge candidate is determined not overlapping with motion information of some of a plurality of spatial candidates in the first list.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video processing system of Chien to adapt merge candidate list pruning approach, by incorporating Zhang’s teaching wherein pruning is performed to partial of available spatial candidates in a candidate list, for the motivation to support translational merge, i.e. history-based candidate, during video coding (Zhang; Para. [0235], Abstract.).

Regarding claim 14, Zhang of modified Chien further teaches wherein the partial of the spatial candidates is a first number of the spatial candidates included in the first merge candidate list (Zhang; Para. [0270-272]. Partial of spatial candidates includes a first number of spatial candidates in a first list.).

Regarding claim 15, modified Chien further teaches wherein the history-based candidate is derived from a pre-defined number of candidates within a history-based buffer storing the history-based candidates (Chien; Para. [0146]. History-based candidates are determined from a predefined number M of candidates within a history-based buffer/list storing the candidates. Zhang; Para. [0365]. History-based candidates are determined from a predefined number M of candidates within a history-based buffer/list storing the candidates.).

Regarding claim 18, modified Chien further teaches wherein the generating of the second merge candidate list further comprises: determining whether to add the history-based candidate to the first merge candidate list while starting from a last history-based candidate added last to a history-based merge candidate list among a plurality of history-based candidates included in the history-based merge candidate list (Chien; Para. [0098]. Starting from a last K, including K=1, history based candidate among different history based candidates, a history based candidate is determined to be added or not.).

Claims 19-21 and 24 are directed to a method of encoding a video signal, comprising a sequence of processing steps that are in reverse order/symmetric manner with the steps corresponding to the same as claimed in claims 13-15, 18, and are non-patentable over the prior art for the same reason as previously indicated.

Regarding claim 25, Chien discloses a transmission method for data comprising a bitstream for an image, the method comprising: obtaining the bitstream for the image (Chien; Para. [0068, 69]. A video coding/transmission system is used to receive and send bitstream of video data.); and 
transmitting the data comprising the bitstream, wherein the bitstream is generated by performing the steps of (Chien; Para. [0068, 69]. Vide data including bitstream is transmitted.): 
generating a first merge candidate list of a current block based on spatial candidates and a temporal candidate of the current block (Chien; Para. [0072] (62/764851, Para. [0070]). A first merge list is generated for a current block using spatial and temporal merge candidates), the spatial candidates preceding the temporal candidate in the first merge candidate list (Chien; Para. [0087]. Temporal candidates are added after spatial candidates.); 
generating a second merge candidate list by adding to the first merge candidate list a history-based candidate including motion information for a block decoded prior to the current block (Chien; Para. [0074-75, 95-97] (62/764851, Para. [0073-77]). A second merge list is generated for a current block by adding HMVP information for previously coded blocks to a first merge list.); 
generating a merge index indicating a merge candidate applied to the current block within the second merge candidate list (Chien; Para. [0084] ] (62/764851, Para. [00762-64]). A merge index indicating a merge candidate for a merge list, e.g. a first list and/or a second list, is obtained for a current block.); 
generating a prediction block of the current block based on motion information of the merge candidate indicated by the merge index (Chien; Para. [0084] ] (62/764851, Para. [00762-64]). Inter-prediction is performed that a prediction block is generated for a current block using motion information of a merge candidate associated with a merge index.); and 
generating a residual block of the current block based on the prediction block (Chien; Para. [0079]. A reconstructed block for a current block is generated in accordance with a prediction block and residual block.), and 
wherein the generating of the second merge candidate list includes: checking motion information of the history-based candidate with motion information of the spatial candidates included in the first merge candidate list (Chien; Para. [0095-97], (62/764851; Para. [0073-77]). HMVP is added to a first merge candidate list (AMVP or TMVP), and with pruning, one candidate is compared with the others in the current list to avoid identical candidates such that a HMVP candidate is inserted only for the candidate not having overlapping motion information with the other merge candidate in a first merge list, wherein the other merge candidates in a first merge list include at least one or more specific spatial merge candidates and temporal merge candidates.); and 
adding the history-based candidate only when the checking indicates that the history- based candidate has motion information that does not overlap with the motion information of the the spatial candidates included in the first merge candidate list (Chien; Para. [0095-97], (62/764851; Para. [0073-77]). HMVP is added to a first merge candidate list (AMVP or TMVP), and with pruning, one candidate is compared with the others in the current list to avoid identical candidates such that a HMVP candidate is inserted only for the candidate not having overlapping motion information with the other merge candidate in a first merge list, wherein the other merge candidates in a first merge list include at least one or more specific spatial merge candidates and temporal merge candidates.).
But Chien does not specifically disclose wherein the generating of the second merge candidate list includes: checking motion information of the history-based candidate with motion information of only a partial of the spatial candidates included in the first merge candidate list; and adding the history-based candidate only when the checking indicates that the history- based candidate has motion information that does not overlap with the motion information of the partial of the spatial candidates included in the first merge candidate list.
However, Zhang teaches wherein the generating of the second merge candidate list includes: checking motion information of the history-based candidate with motion information of only a partial of the spatial candidates included in the first merge candidate list (Zhang; Para. [0270-272], [0243]. A new motion candidate is pruned to partial of available merge candidates in a first merge candidate list, wherein motion information of merge candidate is checked with motion information of some of a plurality of spatial candidates in the first list.); and 
adding the history-based candidate only when the checking indicates that the history- based candidate has motion information that does not overlap with the motion information of the partial of the spatial candidates included in the first merge candidate list (Zhang; Para. [0270-272], [0243]. A new motion candidate is pruned to partial of available merge candidates in a first merge candidate list, wherein merge candidate is added only when motion information of merge candidate is determined not overlapping with motion information of some of a plurality of spatial candidates in the first list.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video processing system of Chien to adapt merge candidate list pruning approach, by incorporating Zhang’s teaching wherein pruning is performed to partial of available spatial candidates in a candidate list, for the motivation to support translational merge, i.e. history-based candidate, during video coding (Zhang; Para. [0235], Abstract.).

Claims 16-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US Pub. 20200059658 A1) in view of Zhang (US Pub. 20200366923 A1, supported by PCT/CN2018/ 105193), and further in view of Wang (WO 2020016742 A1).

Regarding claim 16, Chien discloses generating of the second merge candidate list (Chien; See remarks regarding claim 13 above.).
But Chien does not specifically disclose wherein the generating of the second merge candidate list further comprises adding a history-based spatial temporal candidate, and wherein the history-based spatial temporal candidate is derived using two history-based candidates and the temporal candidate.
However, Wang teaches wherein the generating of the second merge candidate list further comprises adding a history-based spatial temporal candidate, and wherein the history-based spatial temporal candidate is derived using two history-based candidates and the temporal candidate (Wang; Para.[0320]. Average between one or more temporal candidate and average of one or more HMVP candidates is added as a new history based candidate.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video processing system of Chien to adapt merge candidate list pruning approach, by incorporating Wang’s teaching wherein averaging of motion candidates is used to determine new candidates, for the motivation to determine new movement/motion candidate during video coding (Wang; Abstract.).

Regarding claim 17, Wang of modified Chien further teaches wherein a motion vector of the history-based spatial temporal candidate is derived as an average value of a motion vector of the temporal candidate and an average value of motion vectors of the two history-based candidates (Wang; Para.[0320]. Average between one or more temporal candidate and average of one or more HMVP candidates is added as a new history based candidate.).

Claims 22-23 are directed to a method of encoding a video signal, comprising a sequence of processing steps that are in reverse order/symmetric manner with the steps corresponding to the same as claimed in claims 16-17, and are non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han (US Pub. 20200112741 A1) teaches a video coding system that uses history-based motion vector predictor.
Li (US Pat. 10742972 B1) teaches a video coding system that uses merge list construction in triangular prediction.
Chen (WO 2020056143 A1) teaches a video coding system that uses modifications of the construction of the merge candidate list.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485